                         UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF OKLAHOMA


UNITED STATES OF AMERICA,                             )
                                                      )
                         Plaintiff,                   )
                                                      )
v.                                                    )       Case No. 04-CR-0199-CVE
                                                      )              (16-CV-0457-CVE-JFJ)
RAMSEY NATHANIEL HOGAN,                               )
a/k/a Kilo,                                           )
                                                      )
                         Defendant.                   )


                                      OPINION AND ORDER

       On June 27, 2016, defendant Ramsey Nathaniel Hogan filed a motion to vacate, set aside,

or correct sentence pursuant to 28 U.S.C. § 2255 (Dkt. # 42). Section 2255 provides that “[a]

prisoner in custody under sentence of a court established by Act of Congress claiming the right to

be released upon the ground that the sentence was imposed in violation of the Constitution or laws

of the United States . . . may move the court which imposed the sentence to vacate, set aside or

correct the sentence.”

       On November 22, 2004, a magistrate judge signed a complaint charging defendant with

interference with commerce by threats or violence in violation of 18 U.S.C § 1951, also known as

the Hobbs Act, and brandishing, using, and carrying a firearm during and in relation to a crime of

violence in violation 18 U.S.C. § 924(c). Dkt. # 1. A grand jury subsequently returned an

indictment charging defendant with seven count of Hobbs Act robbery (counts one, three, five,

seven, nine, ten, and twelve), six counts of possessing a firearm during and in relation to a crime of

violence (counts two, four, six, eight, eleven, and thirteen), and one count of being a felon in

possession of a firearm (count fourteen). The underlying crime of violence for each of the firearms
charges was Hobbs Act robbery. The case was assigned to the Honorable Sven Erik Holmes, but

the case was randomly reassigned to the Honorable H. Dale Cook. Dkt. ## 10, 18. Defendant pled

guilt to two counts of using or carrying a firearm during and in relation to a crime of violence in

violation of § 924(c) (counts two and eleven), and pursuant to a plea agreement, the remaining

charges were to be dismissed at sentencing. Dkt. # 27, at 2. Defendant was sentenced to 84 months

as to count two and 300 months as to count eleven, and the sentences were ordered to run

consecutively. Dkt. # 30. Defendant filed a notice of appeal, but the appeal was dismissed as

untimely. See Dkt. ## 33, 36.

       On June 27, 2016, defendant filed a § 2255 motion (Dkt # 42) arguing that he is entitled to

relief under the Supreme Court’s decision in Johnson v. United States, 135 S. Ct. 2551 (2015), and

he asks the Court to vacate his convictions under § 924(c). In Johnson, the Supreme Court found

that the residual clause of the Armed Career Criminal Act, 18 U.S.C. § 924(e) (ACCA), was

unconstitutionally vague in violation of the Due Process Clause of the Fifth Amendment. Johnson,

135 S. Ct. at 2556-57. In Welch v. United States, 136 S. Ct. 1257 (2016), the Supreme Court held

that Johnson is retroactively applicable to cases on collateral review. Johnson was decided by the

Supreme Court on June 26, 2015, and a motion seeking relief under Johnson would be timely if it

were filed no later than June 27, 2016.1 See Dodd v. United States, 545 U.S. 353 (2005) (one year

statute of limitation under § 2255 (f)(3) runs from the date that the Supreme Court initially



1
       When calculating the one year statute of limitations under § 2255, federal courts refer to Fed.
       R. Civ. P. 6(a) to compute the applicable deadline. United States v. Hurst, 322 F.3d 1256,
       1260 (10th Cir. 2003). Under Rule 6(a)(1)(C), if a deadline falls on a Saturday, Sunday, or
       legal holiday, the time period continues to run until the next day that is not a weekend or
       legal holiday. June 26, 2016 was a Sunday and defendant’s deadline to file a § 2255 motion
       asserting a Johnson claim was June 27, 2016.

                                                 2
recognized a new constitutional right, rather than the date the new right was made retroactive to

cases on collateral review). The Court ordered plaintiff to respond to defendant’s § 2255 motion.

Dkt. # 45. Plaintiff filed a motion asking the Court to stay this case in light of a case pending before

the Tenth Circuit, because it appeared that the Tenth Circuit would decide in United States v.

Hopper, Appeal No. 15-2190, whether the reasoning of Johnson applied to the definition of “crime

of violence” provided in § 924(c)(3). The Court stayed the case pending a ruling in Hopper. Dkt.

# 48.

        On June 5, 2018, the Court lifted the stay following decisions in Hopper and United States

v. Salas, 889 F.3d 681 (10th Cir. 2018). Salas was issued before Hopper and, in Salas, the Tenth

Circuit found that the residual clause of § 924(c)(3)(B) is unconstitutionally vague in light of the

Supreme Court’s decision in Sessions v. Dimaya, 138 S. Ct. 1204 (2018). The Court appointed

counsel to represent defendant and set briefing deadlines on defendant’s § 2255 motion. Dkt. # 52.

Before the response could be filed, the Tenth Circuit issued its decision in United States v. Melgar-

Cabrera, 892 F.3d 1053 (10th Cir. 2018), in which the Tenth Circuit determined that Hobbs Act

robbery qualifies as a crime of violence under the elements clause of § 924(c)(3)(A). The elements

clause, in part, defines a “crime of violence” as any offense that “has as an element the use,

attempted use, or threatened use of physical force against the person or property of another . . . .”

18 U.S.C. § 924(c)(3)(A). The Tenth Circuit determined that the use or threatened use of violent

force was a necessary element of Hobbs Act robbery, and Hobbs Act robbery qualifies as a “crime

of violence” under § 924(c). Melgar-Cabrera, 892 F.3d at 1065-66.

        Plaintiff argues that defendant’s § 2255 motion is untimely based on the Tenth Circuit’s

decision in United States v. Greer, 881 F.3d 1241 (10th Cir. 2018). In Greer, the Tenth Circuit


                                                   3
narrowly construed the new constitutional right recognized in Johnson and stated that Johnson

merely allows a defendant to challenge the validity of a sentence under the ACCA. Id. at 1248. The

defendant in Greer asked the Tenth Circuit to apply the reasoning of Johnson to the United States

Sentencing Guidelines (USSG), but the Tenth Circuit found that this was not a true Johnson claim.

Id. Defendant argues that Greer has been “possibly abrogated” and it would be “ill-advised for this

Court to resolve the issue of timeliness before the Tenth Circuit resolves the fate of Greer.” Dkt.

# 55, at 5. Since defendant’s reply was filed, the Tenth Circuit issued a decision in United States v.

Pullen, 913 F.3d 1270 (10th Cir. 2019), finding that Johnson did not create a new rule of

constitutional law that would allow a § 2255 claimant to challenge the residual clause of USSG §

4B1.2. In an unpublished decision, the Tenth Circuit found that a challenge to the definition of

“crime of violence” contained in § 924(c)(3)(B)(ii) did not fall within the scope of the rule

recognized in Johnson, and a defendant challenging his conviction under § 924(c) could not rely on

Johnson to show that his motion was timely under § 2255(f)(3). United States v. Wing, 730 F.

App’x 592 (10th Cir. Apr. 4, 2018).2 The Court finds that defendant’s challenge to his § 924(c)

convictions does not fall within the scope of the new rule of constitutional law recognized in

Johnson, and he cannot rely on § 2255(f)(3) to show that his § 2255 motion is timely. Defendant

argues that Greer has been called into question, but recent decisions by the Tenth Circuit have

affirmed the holding of Greer that a Johnson claim must seek relief from a sentence imposed under

the ACCA. Defendant was not sentenced under the ACCA and he has not asserted a Johnson claim.

Defendant has not identified a Supreme Court decision other than Johnson that has been made



2
       Unpublished decisions are not precedential, but may be cited for their persuasive value. See
       Fed. R. App. P. 32.1; 10th Cir. R. 32.1.

                                                  4
retroactively applicable to cases on collateral review, and he has not shown that his § 2255 motion

is timely under § 2255(f)(3). Defendant’s motion was not filed within one year of the date that his

convictions became final, and he cannot establish that his motion was timely under § 2255(f)(1).

The Court has considered whether defendant’s § 2255 motion could be timely under any other

provision of § 2255(f), and neither § 2255(f)(2) nor § 2255(f)(4) could be applicable. Defendant has

failed to show that his § 2255 motion is timely, and his motion (Dkt. # 42) should be dismissed as

time-barred.

        Plaintiff also argues that Melgar-Cabrera is dispositive of the claim raised in defendant’s §

2255 motion. Defendant acknowledges that Melgar-Cabrera appears to foreclose his challenge to

the validity of his convictions under § 924(c), but he seeks to preserve his argument that Melgar-

Cabrera was wrongly decided. Dkt. # 55. The Court notes that defendant has challenged whether

Hobbs Act robbery qualifies as a crime of violence under § 924(c)(3)(A), and this argument is

preserved for the purpose of appeal. However, Melgar-Cabrera is binding precedent and plaintiff

is correct that Melgar-Cabrera would require the Court to reject defendant’s challenge to the validity

of his § 924(c) convictions if he had filed a timely § 2255 motion.

        The Court has considered the claim raised in defendant’s § 2255 motion (Dkt. # 42) and finds

that his motion should be dismissed as time-barred. Rule 11 of the Rules Governing Section 2255

Proceedings instructs that “[t]he district court must issue or deny a certificate of appealability when

it enters a final order adverse to the applicant.” Pursuant to 28 U.S.C. § 2253, the court may issue

a certificate of appealability “only if the applicant has made a substantial showing of the denial of

a constitutional right,” and the court “indicates which specific issue or issues satisfy [that] showing.”

A petitioner can satisfy that standard by demonstrating that the issues raised are debatable among



                                                   5
jurists, that a court could resolve the issues differently, or that the questions deserve further

proceedings. Slack v. McDaniel, 529 U.S. 473, 483-84 (2000) (citing Barefoot v. Estelle, 463 U.S.

880, 893 (1983)). After considering the record in this case, the Court concludes that a certificate of

appealability should not issue as defendant has not made a substantial showing of the denial of a

constitutional right. The record is devoid of any authority suggesting that the Tenth Circuit Court

of Appeals would resolve the issues in this case differently.

       IT IS THEREFORE ORDERED that defendant Ramsey Nathaniel Hogan’s motion to

vacate, set aside, or correct sentence pursuant to 28 U.S.C. § 2255 (Dkt. # 42) is dismissed as time-

barred. A separate judgment of dismissal is entered herewith.

       DATED this 8th day of July, 2019.




                                                  6
